Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2,4-15 and 17-23 are pending.

Response to Arguments
Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection aside from claims 19 and 20 which are now objected to for containing allowable subject matter in view of the entered amendments and remarks dated 3/18/2022.

Claim Objections 
 Claims 1, 4, and 7 are missing periods. Appropriate correction is required.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-15, 17, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al (US Pub. No. 2019/016594), hereafter, “Hayden,” in view of Vah et al (US Pat. 11,099,928), hereafter, “Vah.”

 As to claim 7, Hayden discloses a system, comprising: hardware processing circuitry; one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations (Abstract and Fig. 1) comprising: 

receiving, from one or more devices of a network system, a time series of operational parameter values ([0089], particularly, “An agent runs on the nodes within the environment and monitors the log files. The agent notifies an application whenever a log file changes or whenever an error is detected in a log.”);
 providing the time series of operational parameter values to a machine learning model ([0087]-[0090]; particularly, “Machine learning (ML) model 610 is trained based on summarized problem descriptions 601 and summarized solutions 602…The model takes an error input scenario and uses the model 610 to identify potential solution documents…The model, in turn, outputs a number of potential solutions the problem features of which most closely match the error state that, the environment is facing…The errors that occur, the nodes they occur on, the applications and network devices that generate the logs, the timeframe between the errors, etc. are used as input to the model (or collection of models).”); 
receiving, from the machine learning model, an indication of a cause of a fault in operation of the network system ([0090]-[0091], particularly, “In response to the log monitor application is notified of an error, the system attempts to find a matching error. There may be a single error on a single node or many cascading errors across logs throughout the system…The model, in turn, outputs a number of potential solutions the problem features of which most closely match the error state that, the environment is facing.”); 
selecting a first rectifying action to perform on the network system based on the cause; performing the first action ([0090]-[0091] and [0138], particularly, “In response to the system determining to automatically resolve the error in block 1208, the system selects a solution to execute (block 1210).”); and 
evaluating a confidence that the selected first rectifying action will resolve the fault ([0092]-[0101], particularly, “Each potential solution identified also has a corresponding confidence score representing how likely it is that the solution matches the error scenario. The higher the confidence of an identified solution, the higher the likelihood the solution can be used to automatically resolve the issue.”);
in response to determining that the confidence does not satisfy a first threshold, selecting a action ([0092]-[0101], particularly, “Another simple scenario is that no high confidence solution is returned. In this case, the system does not attempt to automatically resolve the error,” further [0121], particularly, “However, if no high confidence solutions are returned, then operation execution engine 1044 would not attempt automatic resolution. Rather, notifier/logger component 1050 notifies persons of interest for the error,” and [0136]-[0137], particularly, “In response to the system determining not to automatically resolve the error, the system provides the potential solutions to a user, such as a system administrator (bock 1209).”); and
However, Hayden does not disclose a diagnostic action and in response to determining a cost of performing the diagnostic action does not satisfy a diagnostic action cost threshold, invoking the first rectifying action.
But, Vah discloses selecting a diagnostic action (column 8, lines 24-41; particularly, “Where the recommended troubleshooting action comprises a diagnostic action, the one or more KPIs may comprise at least one of an effectiveness in diagnosing one or more errors encountered by the given asset, a complexity of performing the diagnostic action, and a cost of performing the diagnostic action.”) and 
in response to determining a cost of performing the diagnostic action does not satisfy a diagnostic action cost threshold, invoking a first rectifying action (column 8, line 42-column 9, line 9; particularly, “For example, a policy may specify that recommended troubleshooting actions considered inexpensive (e.g., in terms of time and cost to implement according to associated thresholds) are to be performed even if the predicted success does not meet the confidence score for associated KPIs. As another example, a policy may specify that certain types of troubleshooting actions should or should not be performed for particular types of assets (e.g., for assets with known faults, certain diagnostic actions may be skipped in favor of others).”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hayden and Vah in order to provide a system that accounts for the cost of actions in decision making and therefore be more resource efficient overall.

As to claims 1 and 4, they are rejected by a similar rationale set forth in claim 7’s rejection.

 As to claims 2 and 8, the teachings of Hayden and Vah as combined for the same reasons set forth in claim 7’s rejection further disclose receiving, from the network system, a second time series of operational parameter values after performing the first rectifying action; determining whether the fault is resolved based on the second time series; and conditionally applying a second rectifying action to the network system based on whether the fault is resolved (Hayden, Fig. 12, labels 1204, 1208, [0089], multiple log files are monitored (i.e. first and second “time series of operational parameter values”, and [0109]).

As to claim 9, the teachings of Hayden and Vah as combined for the same reasons set forth in claim 7’s rejection further disclose identifying a first distribution list associated with a first class of root cause, and identifying a second distribution list associated with a second class of root cause, and generating alerts based on the first distribution list and second distribution list (Hayden, [0110]-[0114], particularly, “Notifying the system administrator of record of errors when they occur. Notifying the identified interested parties associated with the error or solution. Where more than one system administrator is managing a large distributed infrastructure, this would attempt to only notify the engineer managing the piece of the infrastructure related to the error.”)

As to claim 10, the teachings of Hayden and Vah as combined for the same reasons set forth in claim 7’s rejection further disclose the receiving of the time series of operational parameter values comprising receiving, from a plurality of devices included in the network system, a time series of the respective devices operational parameter values, and providing each of the time series to the machine learning model  (Hayden, [0089], particularly, “An agent runs on the nodes within the environment and monitors the log files. The agent notifies an application whenever a log file changes or whenever an error is detected in a log.”).

As to claim 11, the teachings of Hayden and Vah as combined for the same reasons set forth in claim 7’s rejection further disclose the operational parameter values indicate one or more of CPU utilization of a network component, memory utilization of a network component, latency at a network component, throughput of a network component, a number of connections maintained by a network component, a packet error count at a network component, or a number of associated wireless terminals at a network component (Hayden, [0072]-[0077]).

As to claim 12, the teachings of Hayden and Vah as combined for the same reasons set forth in claim 7’s rejection further disclose the operational parameter values indicate one or more of an access point name, service set identifier, channel, band, media access control (MAC) information, or basic service set identifier (Hayden, [0089]).

As to claim 13, the teachings of Hayden and Vah as combined for the same reasons set forth in claim 7’s rejection further disclose the operations further comprising receiving, from one or more devices of the network system, information indicating message content exchanged between devices of the network system, and providing the information indicating message content to the machine learning model (Hayden, [0087], particularly, “Features of the model will be things like the nodes involved, the error messages returned, the application/system device that triggered the errors, the time span between error messages in different logs on different nodes, whether or not a user could log in, whether or not an application rendered, and so on.”).

As to claim 5 and 14, the teachings of Hayden and Vah as combined for the same reasons set forth in claim 7’s rejection further disclose the selecting of the first action comprises determining a first cost of the first rectifying action and a second cost of a second rectifying action associated with the cause, and selecting either the first rectifying action or the second rectifying action based on the first and second cost (Hayden, [0095]-[0101], particularly, “It may be that the top returned solution is not the first one that the system tries. For example, if the two solutions being scored are “restart the Web server—85%” and “install fixpack 1 on webserver—90%,” it could easily be argued that trying a simple restart of the server is the safest option. If the restart fails, then the system may attempt installing fixpack.”)

As to claim 6 and 15, the teachings of Hayden and Vah as combined for the same reasons set forth in claim 7’s rejection further disclose the first rectifying action or the second rectifying action is one of resetting a device included in the network system, generating a status request to a component of the network system, resetting a hardware component of a device included in the network system, resetting a software or firmware component of a device included in the network system, or requesting a component of the network system perform a task (Hayden, [0071], particularly, “For example, restarting a node or application on a server may solve multiple issues.”)


As to claim 17, the teachings of Hayden and Vah as combined for the same reasons set forth in claim 7’s rejection further disclose setting the diagnostic action cost threshold to a first value if the confidence is above a predetermined threshold and a second value otherwise, where the first value is lower than the second value (Hayden, [0092]-[0101], particularly, “Each potential solution identified also has a corresponding confidence score representing how likely it is that the solution matches the error scenario. The higher the confidence of an identified solution, the higher the likelihood the solution can be used to automatically resolve the issue… It may be that the top returned solution is not the first one that the system tries. For example, if the two solutions being scored are “restart the Web server—85%” and “install fixpack 1 on webserver—90%,” it could easily be argued that trying a simple restart of the server is the safest option. If the restart fails, then the system may attempt installing fixpack.”).


As to claim 18, the teachings of Hayden and Vah as combined for the same reasons set forth in claim 7’s rejection further disclose injecting a first diagnostic action having a first cost instead of a second diagnostic action having a second cost, the second cost lower than the first cause, the injecting in response to the confidence being lower than an escalation threshold (Hayden, [0092]-[0101], particularly, “Each potential solution identified also has a corresponding confidence score representing how likely it is that the solution matches the error scenario. The higher the confidence of an identified solution, the higher the likelihood the solution can be used to automatically resolve the issue… It may be that the top returned solution is not the first one that the system tries. For example, if the two solutions being scored are “restart the Web server—85%” and “install fixpack 1 on webserver—90%,” it could easily be argued that trying a simple restart of the server is the safest option. If the restart fails, then the system may attempt installing fixpack.”). 

As to claim 21, the teachings of Hayden and Vah as combined for the same reasons set forth in claim 7’s rejection further disclose notifying the machine learning model of the invoked first rectifying action (Hayden, [0110]-[0114], particularly, “Notifying the system administrator of record of errors when they occur. Notifying the identified interested parties associated with the error or solution. Where more than one system administrator is managing a large distributed infrastructure, this would attempt to only notify the engineer managing the piece of the infrastructure related to the error.”). 

As to claim 22, the teachings of Hayden and Vah as combined for the same reasons set forth in claim 7’s rejection further disclose the cause of the fault in operation of the network system is a first cause of the fault in operation of the network system, the operations further comprising: in response to determining that the cost of performing the diagnostic action satisfies the diagnostic action cost threshold, injecting the diagnostic action; providing additional debugging data collected during performance of the diagnostic action to the machine learning model; and
receiving, from the machine learning model, an indication of a second cause of the fault in operation of the network system (Vah, column 8, line 42-column 9, line 9).

As to claim 23, the teachings of Hayden and Vah as combined for the same reasons set forth in claim 7’s rejection further disclose in response to determining that the cost of performing the diagnostic action satisfies the diagnostic action cost threshold, invoking the diagnostic action, wherein the diagnostic action includes at least one of restarting a specific radio of at least one access point (AP), restarting a specific module, restarting all of the radios of at least one AP, powering down at least one AP, and collecting operational parameters immediately following performance of the diagnostic action (Hayden, [0071], particularly, “For example, restarting a node or application on a server may solve multiple issues.” And Vah, column 8, line 42-column 9, line 9;).
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452